Citation Nr: 0117659	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependent's Educational Assistance under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



REMAND

The veteran had active duty from June 1947 to April 1948, and 
from June 1950 to October 1951.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  

This case was previously before the Board in March 2001.  It 
was remanded at that time for further development.  The case 
has now been returned for additional appellate review.  

The purpose of the March 2001 remand was primarily to afford 
the RO an opportunity to review the appellant's claim in view 
of the recent decision of the United States Court of Appeals 
for Veterans Claims (Court) in Ozer v. Principi, No. 98-57 
(U. S. Vet. App. Feb. 22, 2001), which the Board noted was 
potentially very important to the claim.  In this case, the 
Court held that the ten year period described in 38 U.S.C.A. 
§ 3512(b) in which educational benefits may be used does not 
begin until the last of the three possible alternatives set 
forth in 38 U.S.C.A. § 3512(b)(1) has been eliminated.  This 
law states that for a spouse who becomes eligible for 
educational benefits due to a veteran having a total 
disability permanent in nature, no person may be afforded 
educational assistance beyond 10 years after whichever of the 
following last occurs: A) The date on which the Secretary 
first finds the spouse from whom eligibility is derived has a 
service-connected disability permanent in nature; B) The date 
of death of the spouse from whom eligibility is derived who 
dies while a total disability evaluated as permanent in 
nature is in existence; or C) The date on which the Secretary 
determines that the spouse from whom eligibility is derived 
died of a service-connected disability.  38 U.S.C.A. 
§ 3512(b)(1).  Furthermore, the Court found that 38 C.F.R. 
§ 21.3046(c) was incorrect, and struck down this regulation.  
The Board also requested that the RO obtain the veteran's 
entire claims folder, including a copy of the rating decision 
which initially determined the veteran to be 100 percent 
disabled, and a copy of the February 1952 letter of 
notification.  

A review of the record indicates that although the additional 
claims folder and documents that were requested in March 2001 
have been obtained, the RO did not review the appellant's 
claim in view of the Ozer case.  The Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, given the failure of the RO 
to comply with the March 2001 remand, and the potential 
importance to the appellant's claim of the holding in Ozer, 
the Board finds that this claim must again be REMANDED for 
the following:  

The RO MUST review the appellant's claim 
in light of the holding of the Court in 
Ozer v. Principi, No. 98-57 (U. S. Vet. 
App. Feb. 22, 2001).  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should contain the complete 
reasons and basis for any denial, 
including an explanation as to 
application of the Ozer case, if any, in 
the present appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





